




Exhibit 10.1

PENN NATIONAL GAMING, INC.

2008 LONG TERM INCENTIVE
COMPENSATION PLAN

Effective November 12, 2008, as amended June 9, 2011 and June 12, 2014


--------------------------------------------------------------------------------





TABLE OF CONTENTS



 
   
  Page

ARTICLE I    PURPOSE

 
A-1

ARTICLE II    DEFINITIONS AND CONSTRUCTION

 
A-1

Section 2.1

 

Definitions

 
A-1

Section 2.2

 

Construction

  A-5

ARTICLE III    STOCK AVAILABLE FOR AWARDS

 
A-5

Section 3.1

 

Common Stock

 
A-5

Section 3.2

 

Number of Shares Deliverable

  A-6

Section 3.3

 

Reusable Shares

  A-6

ARTICLE IV    AWARDS AND AWARD AGREEMENTS

 
A-6

Section 4.1

 

General

 
A-6

Section 4.2

 

Eligibility

  A-7

Section 4.3

 

Terms and Conditions; Award Agreements

  A-7

ARTICLE V    OPTIONS

 
A-7

Section 5.1

 

Award of Options

  A-7

Section 5.2

 

Option Price

  A-8

Section 5.3

 

Option Periods

  A-8

Section 5.4

 

Exercisability

  A-8

Section 5.5

 

Time and Method of Payment for Options

  A-8

Section 5.6

 

Delivery of Shares Pursuant to Exercise of Option

  A-9

ARTICLE VI    STOCK APPRECIATION RIGHTS

 
A-9

Section 6.1

 

Award of SARs

 
A-9

Section 6.2

 

SAR Periods

  A-10

Section 6.3

 

Exercisability

  A-10

Section 6.4

 

Method of Exercise

  A-10

Section 6.5

 

Payment Amount, Time and Method of Payment With Respect to SARs

  A-10

Section 6.6

 

Nature of SARs

  A-10

ARTICLE VII    RESTRICTED STOCK AWARDS

 
A-11

Section 7.1

 

Grants

 
A-11

Section 7.2

 

Maximum Award to An Individual

  A-11

Section 7.3

 

Restricted Period

  A-11

Section 7.4

 

Restrictions and Forfeiture

  A-11

Section 7.5

 

Issuance of Stock and Stock Certificate(s)

  A-11

Section 7.6

 

Shareholder Rights

  A-12

Section 7.7

 

Delivery of Shares

  A-12

ARTICLE VIII    PHANTOM STOCK UNIT AWARDS

 
A-12

Section 8.1

 

Grants

 
A-12

Section 8.2

 

Maximum Award to An Individual

  A-12

Section 8.3

 

Vesting of Phantom Stock Unit Awards

  A-12

Section 8.4

 

Cash Value of Phantom Stock Unit Payments

  A-13

Section 8.5

 

Time of Payment

  A-13

Section 8.6

 

Nature of Phantom Stock Units

  A-13

A-i

--------------------------------------------------------------------------------



 
   
  Page

ARTICLE IX    OTHER AWARDS

  A-13

Section 9.1

 

Grants

 
A-13

Section 9.2

 

Maximum Award to An Individual

  A-13

Section 9.3

 

Description of Other Awards

  A-13

ARTICLE X    TERMINATION OF EMPLOYMENT OR CESSATION OF BOARD SERVICE

 
A-14

Section 10.1

 

Stock Options and SARs

 
A-14

Section 10.2

 

Restricted Stock and Phantom Stock Units

  A-14

Section 10.3

 

Date of Termination of Employment

  A-14

Section 10.4

 

Specified Employee Restriction

  A-14

Section 10.5

 

Immediate Forfeiture; Acceleration

  A-15

Section 10.6

 

Terms of Award Agreement

  A-15

ARTICLE XI CERTAIN TERMS APPLICABLE TO ALL AWARDS

 
A-15

Section 11.1

 

Withholding Taxes

 
A-15

Section 11.2

 

Adjustments to Reflect Capital Changes

  A-15

Section 11.3

 

Failure to Comply with Terms and Conditions

  A-16

Section 11.4

 

Regulatory Approvals and Listing

  A-16

Section 11.5

 

Restrictions Upon Resale of Stock

  A-17

Section 11.6

 

Reporting Person Limitation

  A-17

ARTICLE XII    ADMINISTRATION OF THE PLAN

 
A-17

Section 12.1

 

Committee

 
A-17

Section 12.2

 

Committee Actions

  A-17

Section 12.3

 

Designation of Beneficiary

  A-17

Section 12.4

 

No Right to an Award or to Continued Employment

  A-17

Section 12.5

 

Discretion of the Grantor

  A-18

Section 12.6

 

Indemnification and Exculpation

  A-18

Section 12.7

 

Unfunded Plan

  A-18

Section 12.8

 

Inalienability of Rights and Interests

  A-19

Section 12.9

 

Awards Not Includable for Benefit Purposes

  A-19

Section 12.10

 

No Issuance of Fractional Shares

  A-19

Section 12.11

 

Modification for International Grantees

  A-19

Section 12.12

 

Leaves of Absence

  A-20

Section 12.13

 

Communications

  A-20

Section 12.14

 

Parties in Interest

  A-20

Section 12.15

 

Severability

  A-20

Section 12.16

 

Compliance with Laws

  A-21

Section 12.17

 

No Strict Construction

  A-21

Section 12.18

 

Modification

  A-21

Section 12.19

 

Governing Law

  A-21

ARTICLE XIII    CHANGE OF CONTROL

 
A-21

Section 13.1

 

Options and SARS

 
A-21

Section 13.2

 

Restricted Stock Awards and Phantom Stock Unit Awards

  A-21

ARTICLE XIV    AMENDMENT AND TERMINATION

 
A-22

Section 14.1

 

Amendment; No Repricing

 
A-22

Section 14.2

 

Suspension or Termination

  A-22

ARTICLE XV    SECTION 409A

 
A-22

ARTICLE XVI    EFFECTIVE DATE AND TERM OF THE PLAN

 
A-22

A-ii

--------------------------------------------------------------------------------






PENN NATIONAL GAMING, INC.
2008 LONG TERM INCENTIVE COMPENSATION PLAN


ARTICLE I
PURPOSE


        The 2008 Long Term Incentive Compensation Plan is intended to advance
the interests of Penn National Gaming, Inc., a Pennsylvania corporation, and its
shareholders by providing a means by which the Company and its subsidiaries and
affiliates shall be able to motivate directors and selected key employees
(including officers) to direct their efforts to those activities that will
contribute materially to the Company's success. The Plan is also intended to
serve the best interests of the shareholders by linking remunerative benefits
paid to employees who have substantial responsibility for the successful
operation, administration and management of the Company and/or its subsidiaries
and affiliates with the enhancement of shareholder value while such key
employees increase their proprietary interest in the Company. Finally, the Plan
is intended to enable the Company to attract and retain in its service highly
qualified persons for the successful conduct of its business.


ARTICLE II
DEFINITIONS AND CONSTRUCTION



Section 2.1    Definitions


        The following words and phrases when used in the Plan with an initial
capital letter, unless their context clearly indicates to the contrary, shall
have the respective meanings set forth below in this Section 2.1:

        Act.    The Securities Exchange Act of 1934, as now in effect or as
hereafter amended from time to time. References to any Section or Subsection of
the Act are to such Section or Subsection as the same may from time to time be
amended or renumbered and/or any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such Section or Subsection.

        Award.    A grant of one of the following under the Plan: "Stock Option
Award"; "Stock Appreciation Right Award"; "Restricted Stock Award"; "Phantom
Stock Unit Award"; and "Other Award"; all as further defined herein.

        Award Agreement.    The written instrument delivered by the Company to a
Grantee evidencing an Award, and setting forth such terms and conditions of the
Award as may be deemed appropriate by the Grantor. The Award Agreement shall be
in a form approved by the Grantor, and once executed, shall be amended from time
to time to include such additional or amended terms and conditions as the
Grantor may specify after the execution in the exercise of his or its, as the
case may be, powers under the Plan.

        Beneficiary.    Any individual, estate or trust who or which by
designation of the a Holder pursuant to Section 12.3 or operation of law
succeeds to the rights and obligations of the Holder under the Plan and one or
more Award Agreements.

        Board.    The Board of Directors of the Company, as it may be
constituted from time to time.

        Cause.    Fraud, embezzlement, theft or dishonesty against the Company,
conviction of a felony, willful misconduct, being found unsuitable by a
regulatory authority having jurisdiction over the Company, willful and wrongful
disclosure of confidential information, engagement in competition with the
Company and any other conduct defined as cause in any agreement between a
Grantee and the Company or any Subsidiary, in each case during employment with
the Company and all Subsidiaries or service as a Director, as the case may be.

A-1

--------------------------------------------------------------------------------



        Chairman.    The Chairman of the Board of the Company or his
designee(s).

        Change of Control.    

        (a)    With respect to Awards that are not "deferred compensation" under
Section 409A of the Code, any of the following events shall constitute a Change
of Control for purposes of this Plan:

        (i)    the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of fifty
percent (50%) or more of either (A) the then outstanding shares of the Company
(the "Outstanding Company Shares") or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this Subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (4) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of Subsection (iii)
below; or

        (ii)    approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

        (iii)    consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (each, a "Corporate
Transaction"), in each case, unless, following such Corporate Transaction,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Shares and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation or other
entity resulting from such Corporate Transaction (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction of the Outstanding Company
Shares and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan or related trust of the Company or
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of the corporation resulting from such Corporate Transaction
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership of the Company existed
prior to the Corporate Transaction and (C) at least a majority of the members of
the board of directors of the corporation (or other governing board of a
non-corporate entity) resulting from such Corporate Transaction were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Corporate Transaction; or

        (iv)    individuals who, as of the Effective Date, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least two-thirds (2/3)
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with

A-2

--------------------------------------------------------------------------------



respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

        (b)    With respect to Awards that are "deferred compensation" under
Section 409A of the Code, each of the foregoing events shall only be deemed to
be a Change of Control for purposes of the Plan to the extent such event
qualifies as a "change in control event" for purposes of Section 409A of the
Code. The Grantor shall be entitled to amend or interpret the terms of any Award
to the extent necessary to avoid adverse Federal income tax consequences to a
Grantee under Section 409A of the Code.

        Code.    The Internal Revenue Code of 1986, amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

        Committee.    The Compensation Committee of the Board.

        Common Stock.    Common stock of the Company, par value $.01.

        Company.    Penn National Gaming, Inc., a Pennsylvania corporation, and
its successors and assigns.

        Date of Grant.    The date as of which the Grantor grants an Award.

        Director.    A member of the Board who is not also an employee of the
Company or any Subsidiary.

        Disability.    A physical or mental impairment sufficient to make the
Grantee who is an Employee eligible for benefits under the Company's or
Subsidiary's long-term disability plan in which the Grantee is a participant. A
Grantee who is a Director shall be treated as having a Disability if a physical
or mental impairment would have made the Director eligible for benefits under
the Company's long-term disability plan had the Director been an Employee.

        Effective Date.    November 12, 2008, the date on which the shareholders
of the Company approved the Plan.

        Employee.    An employee of the Company or any Subsidiary or "parent
corporation" within the meaning of Section 424(e) of the Code.

        Fair Market Value.    With respect to the Common Stock on any day,
(i) the closing sales price on the immediately preceding business day of a share
of Common Stock as reported on the principal securities exchange on which shares
of Common Stock are then listed or admitted to trading, or (ii) if the Common
Stock is not listed or admitted to trading on a securities exchange, as
determined in a manner specified by the Committee determined in accordance with
Section 409A of the Code. A "business day" is any day on which the relevant
market is open for trading.

        Grantee.    An Employee or former Employee of the Company or any
Subsidiary to whom an Award is or has been granted. With respect to an Award,
other than an Incentive Stock Option, a Director to whom an Award is or has been
granted is also a Grantee.

        Grantor.    With respect to an Award granted to an Employee, the
Committee or the Chairman, as the case may be, that grants the Award. With
respect to an Award granted to a Director, the Board or Committee is the
Grantor.

        Holder.    The individual who holds an Award, who shall be the Grantee
or a Beneficiary.

A-3

--------------------------------------------------------------------------------



        Incentive Stock Option or ISO.    An Option that is intended to meet,
and structured with a view to satisfying, the requirements of Section 422 of the
Code and is designated by the Grantor as an Incentive Stock Option.

        Non-Qualified Stock Option.    An Option that is not designated by the
Grantor as an Incentive Stock Option, or an Option that is designated by the
Grantor as an Incentive Stock Option if it does not satisfy the requirements of
Section 422 of the Code.

        Nonreporting Person.    A Grantee who is not subject to Section 16 of
the Act.

        Option or Stock Option.    A right granted pursuant to Article V.

        Option Period.    The period beginning on the Date of Grant of an Option
and ending on the date the Option terminates.

        Option Price.    The per share price at which shares of Common Stock may
be purchased upon exercise of a particular Option.

        Other Award.    Awards granted pursuant to Article IX.

        Performance Goals.    One or more of the following performance criteria,
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or related company, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to a previous year's results or to a
designated comparison group, in each case as specified by the Grantor in the
Award: free cash flow, EBITDA, sales, revenue, revenue growth, income, operating
income, net income, net earnings, earnings per share, return on total capital,
return on equity, cash flow, operating profit and margin rate, gross margins,
debt leverage (debt to capital), market capitalization, total enterprise value
(market capitalization plus debt), total shareholder return and stock price.
With respect to any Award that is intended to be "performance-based
compensation" under Section 162 of the Code, (i) the outcome of the Performance
Goals must be substantially uncertain at the time the Grantor establishes the
Performance Goals, and (ii) to the extent consistent with Section 162 of the
Code, the Grantor shall appropriately adjust any Performance Goal to take into
account the impact of any of the following events on the Company that occurs
during the period to which such Performance Goal is applied: asset write-downs;
litigation, claims, judgments, settlements; currency fluctuations and other
non-cash charges; changes in applicable law, rule or regulation or accounting
principles; accruals for reorganization and restructuring programs; costs
incurred in the pursuit of acquisition opportunities; strikes, delays or similar
disruptions by organized labor, guilds or horsemen's organizations; national
macroeconomic conditions; terrorism and other international hostilities;
significant regional weather events; and any other extraordinary, unusual or
non-recurring as described in Accounting Principles Board Opinion No. 30 and/or
management's discussion and analysis of financial condition and results of
operations appearing in the Company's securities filings. Any Award may be
granted subject to the attainment of such Performance Goals as determined by the
Grantor.

        Phantom Stock Unit.    A right granted under Article VIII.

        Phantom Stock Unit Award.    An Award of Phantom Stock Units under
Article VIII.

        Plan.    Penn National Gaming, Inc. 2008 Long Term Incentive
Compensation Plan, as set forth herein and as amended from time to time.

        Reporting Person.    A Grantee who is subject to Section 16 of the Act.

A-4

--------------------------------------------------------------------------------



        Restricted Period.    The period of time beginning with the Date of
Grant of a Restricted Stock Award or Phantom Stock Unit Award and ending when
the Restricted Stock or Phantom Stock Unit is forfeited or when all conditions
for vesting are satisfied.

        Restricted Stock.    Shares of Common Stock issued pursuant to a
Restricted Stock Award.

        Restricted Stock Award.    An Award of Restricted Stock under
Article VII.

        Retirement.    Termination of service by the Grantee on or after the
normal retirement date under a plan maintained by the Company or a Subsidiary in
which the Grantee is a participant or under an applicable Company policy or
procedure or as otherwise agreed to by the Company.

        Rule 16b-3.    Rule 16b-3 of the General Rules and Regulations under the
Act, or any law, rule, regulation or other provision that may hereafter replace
such Rule.

        SAR Base Amount.    An amount set forth in the Award Agreement for a
SAR.

        Stock Appreciation Right or SAR.    A right granted under Article VI.

        Stock Appreciation Right Award.    An Award of Stock Appreciation Rights
under Article VI.

        Stock Option Award.    An Award of Options under Article V.

        Subsidiary.    Any corporation, partnership, joint venture or other
entity in which the Committee has determined that the Company had made, directly
or indirectly through one or more intermediaries, a substantial investment or
commitment, including, without limit, through the purchase of equity or debt or
the entering into of a management agreement or joint operating agreement. In the
case of Incentive Stock Options, Subsidiary shall mean any entity that qualifies
as a "subsidiary corporation" of the Company under Section 424(f) of the Code.

        Ten Percent Shareholder.    A person owning shares possessing more than
10% of the total combined voting power of all classes of shares of the Company,
any subsidiary corporation (within the meaning of Section 424(f) of the Code) or
parent corporation (within the meaning of Section 424(e) of the Code).


Section 2.2    Construction


        Whenever any words are used herein in the masculine gender, they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Headings of Sections and
Subsections of the Plan are inserted for convenience of reference, are not a
part of the Plan, and are not to be considered in the construction hereof. The
words "hereof", "herein", "hereunder" and other similar compounds of the word
"here" shall mean and refer to the entire Plan, and not to any particular
provision or Section. The words "includes", "including" and other similar
compounds of the word "include" shall mean and refer to including without
limitation. All references herein to specific Articles, Sections or Subsections
shall mean Articles, Sections or Subsections of this document unless otherwise
qualified.


ARTICLE III
STOCK AVAILABLE FOR AWARDS


Section 3.1    Common Stock


        Shares of Common Stock may be delivered under the Plan, such shares to
be made available from authorized but unissued shares or from shares reacquired
by the Company, including shares purchased in the open market.

A-5

--------------------------------------------------------------------------------




Section 3.2    Number of Shares Deliverable


        Subject to adjustments as provided in Section 11.2, no more than
16,350,000 shares of Common Stock may be issued under the Plan. Any shares of
Common Stock issued under Options or Stock Appreciation Rights shall be counted
against this limit as one (1) share of Common Stock. Any shares of Common Stock
issued under Awards granted on or after June 9, 2011 (other than Options or
Stock Appreciation Rights) shall be counted against this limit as two and
forty-four one hundredths (2.44) shares of Common Stock. Any shares of Common
Stock issued under Awards granted prior to June 9, 2011 (other than Options or
Stock Appreciation Rights) shall be counted as two and sixteen one hundredths
(2.16) shares of Common Stock. Any Awards that are not settled in shares of
Common Stock shall not count against this limit.


Section 3.3    Reusable Shares


        Shares of Common Stock subject to an Award that are forfeited to the
Company shall again be available for issuance under the Plan. For the avoidance
of doubt, the following shares of Common Stock may not again be made available
for issuance as Awards under the Plan: (i) shares of Common Stock not issued or
delivered as a result of the net settlement of an outstanding Stock Option or
SAR, (ii) shares of Common Stock used to pay the Option Price or withholding
taxes related to an outstanding Stock Option or SAR, or (iii) shares of Common
Stock repurchased on the open market with the proceeds of the Option Price.


ARTICLE IV
AWARDS AND AWARD AGREEMENTS


Section 4.1    General


        4.1.1    Subject to the provisions of the Plan, the Committee may at any
time and from time to time (i) determine and designate those Reporting Persons
who are Employees to whom Awards are to be granted; (ii) determine the time or
times when Awards to Reporting Persons who are Employees shall be granted;
(iii) determine the form or forms of Awards to be granted to any Reporting
Person who is an Employee; (iv) determine the number of shares of Common Stock
or dollar amounts subject to or denominated by each Award to be granted to any
Reporting Person who is an Employee; (v) determine the terms and conditions of
each Award to a Reporting Person who is an Employee; (vi) determine the maximum
aggregate number of shares or, for purposes of Other Awards payable in cash, the
aggregate amount of cash subject to Awards to be granted to Nonreporting
Persons, as a group, who are Employees; and (vii) determine the general form or
forms of Awards to be granted to Nonreporting Persons who are Employees.

        4.1.2    The Committee or the Chairman, subject to the provisions of the
Plan and authorization by the Committee, may, at any time and from time to time,
(i) determine and designate at any time and from time to time those Nonreporting
Persons who are Employees to whom Awards are to be granted; (ii) determine the
time or times when Awards to Nonreporting Persons who are Employees shall be
granted; (iii) determine the form or forms of Award to be granted to any
Nonreporting Person who is an Employee, from among the form or forms approved by
the Committee; (iv) determine the number of shares of Common Stock or dollar
amounts subject to or denominated by each Award to be granted to any
Nonreporting Person who is an Employee; and (v) determine the terms and
conditions of each Award to a Nonreporting Person who is an Employee.

        4.1.3    Subject to the provisions of the Plan, the Board or Committee
may, at any time and from time to time, (i) determine and designate at any time
and from time to time those Directors to whom Awards, other than Incentive Stock
Options, are to be granted; (ii) determine the time or times when Awards to
Directors shall be granted; (iii) determine the form or forms of Awards to be
granted to any Director; (iv) determine the number of shares of Common Stock or
dollar amounts subject to or

A-6

--------------------------------------------------------------------------------



denominated by each Award to be granted to a Director; and (v) determine the
terms and condition of each Award to a Director.

        4.1.4    Awards may be granted singly, in combination or in tandem and
may be made in combination or in tandem with or in replacement of, or as
alternatives to awards or grants under any other employee plan maintained by the
Company or its Subsidiaries. No Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date.


Section 4.2    Eligibility


        Any Director or Employee, including any officer who is an Employee and
any director who is an Employee, and, except with respect to Stock Options and
SARs, an individual who has accepted the Company's or a Subsidiary's offer of
employment but who has not commenced performing services for the Company or a
Subsidiary, shall be eligible to receive Awards under the Plan.


Section 4.3    Terms and Conditions; Award Agreements


        4.3.1    Terms and Conditions.    Each Award granted pursuant to the
Plan shall be subject to all of the terms, conditions and restrictions provided
in the Plan and such other terms, conditions and restrictions, if any, as may be
specified by the Grantor with respect to the Award at the time of the making of
the Award or as may be amended or specified thereafter by the Grantor in the
exercise of its or his, as the case may be, powers under the Plan. Without
limiting the foregoing, it is understood that the Grantor may, at any time and
from time to time after the granting of an Award hereunder, specify such amended
or additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws, including, but not limited to, compliance with Federal and
state securities laws, compliance with Federal and state gaming or racing laws,
compliance with Federal and state tax laws that would otherwise result in
adverse and unintended tax consequences for a Grantee, the Company or any
Subsidiary and methods of withholding or providing for the payment of required
taxes. The terms, conditions and restrictions with respect to any Award, Grantee
or Award Agreement need not be identical with the terms, conditions and
restrictions with respect to any other Award, Grantee or Award Agreement.

        4.3.2    Award Agreements.    Except as otherwise provided in the Plan,
each Award granted pursuant to the Plan shall be evidenced by an Award Agreement
and shall comply with, and be subject to, the provisions of the Plan.


ARTICLE V
OPTIONS


Section 5.1    Award of Options


        5.1.1    Grants.    From time to time, the Committee may grant Stock
Option Awards to such Reporting Persons who are Employees as the Committee may
select in its sole discretion. From time to time, the Committee or the Chairman
may grant Stock Option Awards in such number as the Committee or the Chairman
may determine to such Nonreporting Persons who are Employees as the Committee or
the Chairman may select in its or his, as the case may be, sole discretion;
provided, however, each and all such grants shall be subject to any maximum
aggregate amount of Awards in general and Options in particular (if any)
established by the Committee for grants under the Plan for Nonreporting Persons
who are Employees as a group. From time to time, the Board or Committee may
grant Options to such Directors as the Board or Committee may select in its sole
discretion. The Grantor shall determine the number of shares of Common Stock to
which each Option relates. A Stock Option entitles the holder thereof to
purchase full shares of Common Stock at a stated price for a specified period of
time.

A-7

--------------------------------------------------------------------------------





        5.1.2    Types of Options    

        5.1.2.1    Employees.    Options granted to Employees pursuant to the
Plan may be either in the form of Incentive Stock Options or in the form of
Non-Qualified Stock Options.

        5.1.2.2    Directors.    Options granted to Directors pursuant to the
Plan will be in the form of Non-Qualified Stock Options.

        5.1.3    Maximum Award To An Individual.    No individual shall be
granted in any calendar year Options to purchase more than 1,000,000 shares of
Common Stock.

        5.1.4    Internal Revenue Code Limits.    Options designated as
Incentive Stock Options shall not be eligible for treatment under the Code as
"incentive stock options" (and will be deemed to be Non-Qualified Stock Options)
to the extent that either (1) the aggregate Fair Market Value of Shares
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Grantee during any calendar year (under
all plans of the Company and any Subsidiary) exceeds $100,000, taking Options
into account in the order in which they were granted or (2) such Options
otherwise remain exercisable but are not exercised within three (3) months of
termination of employment (or such other period of time provided in Section 422
of the Code).


Section 5.2    Option Price


        The Option Price of Common Stock covered by each Option shall be
determined by the Grantor, but shall not be less than 100% of the Fair Market
Value of a share of Common Stock on the Date of Grant, provided, however, in the
case of an Incentive Stock Option granted to Ten Percent Shareholder, the Option
Price shall be no less than 110% of the Fair Market Value of the of a share of
Common Stock on the Date of Grant.


Section 5.3    Option Periods


        The Grantor shall, from time to time, determine the term of each Option
which shall be reflected in the Award Agreement. No Option may be exercised
after the expiration of its term. Subject to earlier termination as provided in
the Plan, the term shall not exceed seven (7) years from the Date of Grant;
provided, that the term of an Incentive Stock Option granted to a Ten Percent
Shareholder shall not exceed 5 years.


Section 5.4    Exercisability


        5.4.1    Subject to Article X and XIII, each Option shall be exercisable
at any time or times during the term of the Option and in such amount or amounts
and subject to such conditions, including, without limitation, attainment of one
or more Performance Goals, as the Grantor may prescribe in the applicable Award
Agreement.

        5.4.2    Except as provided in Article X, or as otherwise provided in an
Award Agreement, an Option may be exercised only during the Grantee's employment
with the Company or any of its Subsidiaries or service as a Director. No Option
may be exercised for a fractional share.

        5.4.3    Method of Exercise.    A Holder may exercise an Option, in
whole or from time to time in part, by giving notice of exercise to the Company,
in a form and manner acceptable to the Company.


Section 5.5    Time and Method of Payment for Options


        5.5.1    Form of Payment.    The Holder shall pay the Option Price in
cash (including a personal check) or, with the Grantor's permission and
according to such rules as it may prescribe, by delivering shares of Common
Stock already owned by the Holder having a Fair Market Value on the date of
exercise equal to the Option Price, or a combination of cash and such shares.
The Grantor may also

A-8

--------------------------------------------------------------------------------



permit payment in accordance with a cashless exercise program under which, if so
instructed by the Holder, shares of Common Stock may be issued directly to the
Holder's broker or dealer who in turn will sell the shares and pay the Option
Price in cash to the Company from the sale proceeds. Finally, the Grantor may
permit payment by reducing the number of shares of Common Stock delivered upon
exercise by an amount equal to the largest number of whole shares of Common
Stock with a Fair Market Value that does not exceed the Option Price, with the
remainder of the Option Price being payable in cash.

        5.5.2    Time of Payment.    Except in the case where exercise is
conditioned on a simultaneous sale of the Option shares pursuant to a cashless
exercise, the Holder shall pay the Option Price before an Option is exercised.

        5.5.3    Methods for Tendering Shares.    The Grantor shall determine
acceptable methods for tendering shares of Common Stock as payment upon exercise
of an Option and may impose such limitations and restrictions on the use of
shares of Common stock to exercise an Option as it or he, as the case may be,
deems appropriate.


Section 5.6    Delivery of Shares Pursuant to Exercise of Option


        No shares of Common Stock shall be delivered pursuant to the exercise,
in whole or in part, of any Option, unless and until (i) payment in full of the
Option Price for such shares is received by the Company and (ii) compliance with
all applicable requirements and conditions of the Plan, the Award Agreement and
such rules and regulations as may be established by the Grantor, that are
preconditions to delivery. Following exercise of the Option and payment in full
of the Option Price and compliance with the conditions described in the
preceding sentence, the Company shall promptly effect the issuance to the
Grantee of such number of shares of Common Stock as are subject to the Option
exercise.


ARTICLE VI
STOCK APPRECIATION RIGHTS


Section 6.1    Award of SARs


        6.1.1    Grants.    From time to time the Committee may grant Stock
Appreciation Rights Awards to such Reporting Persons who are Employees as the
Committee may select in its sole discretion. From time to time, the Committee or
the Chairman may grant Stock Appreciation Rights Awards in such number as the
Committee or the Chairman may determine to such Nonreporting Persons who are
Employees as the Committee or the Chairman may select in its or his, as the case
may be, sole discretion; provided, however, each and all such grants shall be
subject to any maximum aggregate amount of Awards in general and SARs in
particular (if any) established by the Committee for grants under the Plan for
Nonreporting Persons who are Employees as a group. From time to time, the Board
or Committee may grant Stock Appreciation Rights to such Directors as the Board
or Committee may select in its sole discretion. The Grantor shall determine the
number of shares of Common Stock to which each SAR relates.

        6.1.2    Maximum Award To An Individual.    No individual shall be
granted in any calendar year SARs to purchase more than 1,000,000 shares of
Common Stock.

        6.1.3    SAR Base Amount.    The SAR Base Amount with respect to each
SAR shall be determined by the Grantor, but shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Date of Grant.

A-9

--------------------------------------------------------------------------------




Section 6.2    SAR Periods


        The Grantor shall, from time to time, determine the term of each SAR. No
SAR may be exercised after the expiration of its term. Subject to earlier
termination as provided in the Plan, the term shall not exceed seven (7) years
from the Date of Grant.


Section 6.3    Exercisability


        6.3.1    Subject to Articles X and XIII, each SAR shall be exercisable
at any time or times during the term of the SAR and in such amount or amounts
and subject to such conditions, including, without limitation, attainment of one
or more Performance Goals, as the Grantor may, from time to time, prescribe in
the applicable Award Agreement.

        6.3.2    Except as provided in Article X, or as otherwise provided in an
Award Agreement, a SAR may be exercised only during the Grantee's employment
with the Company or any of its Subsidiaries or service as a Director.


Section 6.4    Method of Exercise


        A Holder may exercise a SAR, in whole or from time to time in part, by
giving notice of exercise to the Company, in a form and manner acceptable to the
Company.


Section 6.5    Payment Amount, Time and Method of Payment With Respect to SARs


        6.5.1    A SAR entitles the Holder thereof, upon the Holder's exercise
of the SAR, to receive an amount equal to the product of (i) the amount by which
the Fair Market Value on the exercise date of one share of Common Stock exceeds
the SAR Base Amount for such SAR, and (ii) the number of shares covered by the
SAR, or portion thereof, that is exercised.

        6.5.2    Any payment which may become due from the Company by reason of
a Grantee's exercise of a SAR may be paid to the Grantee all in cash, all in
shares of Common Stock or partly in shares and partly in cash, as determined by
the Grantor and as provided in the Award Agreement.

        6.5.3    In the event that all or a portion of the payment is made in
shares of Common Stock, the number of shares of Common Stock received shall be
determined by dividing the amount of the payment by the Fair Market Value of a
share of Common Stock on the exercise date of the SAR. Cash will be paid in lieu
of any fractional share of Common Stock.

        6.5.4    Amounts payable in connection with a SAR shall be paid to the
Holder, as determined by the Grantor and as set forth in the applicable Award
Agreement or in accordance with such rules, regulations and procedures as may be
adopted by the Committee or Grantor.


Section 6.6    Nature of SARs


        SARs shall be used solely as a device for the measurement and
determination of the amount to be paid on behalf of Grantees as provided in the
Plan. SARs shall not constitute or be treated as property or as a trust fund of
any kind. All amounts at any time attributable to the SARs shall be and remain
the sole property of the Company and all Grantees' rights hereunder are limited
to the rights to receive cash and shares of Common Stock as provided in the
Plan.

A-10

--------------------------------------------------------------------------------




ARTICLE VII
RESTRICTED STOCK AWARDS


Section 7.1    Grants


        From time to time, the Committee may grant Restricted Stock Awards in
such number as it may determine to such Reporting Persons who are Employees as
the Committee may select in its sole discretion. From time to time, the
Committee or the Chairman may grant in such number as the Committee or the
Chairman may determine Restricted Stock Awards to such Nonreporting Persons who
are Employees as the Committee or the Chairman may select in its or his, as the
case may be, sole discretion; provided, however, each and all such grants shall
be subject to any maximum aggregate number of Awards in general and shares of
Restricted Stock in particular established by the Committee for grants under the
Plan for Nonreporting Persons who are Employees as a group. From time to time,
the Board or Committee may grant Restricted Stock Awards to such Directors as
the Board or Committee may select in its sole discretion. A Restricted Stock
Award is a grant of shares of Common Stock subject to those conditions, if any,
set forth in the Plan and the Award Agreement.


Section 7.2    Maximum Award to An Individual


        No individual shall be granted or receive in any calendar year a
Restricted Stock Award of more than 1,000,000 shares of Common Stock.


Section 7.3    Restricted Period


        The Grantor may, from time to time, establish any condition or
conditions on which the Restricted Stock Award will vest and no longer be
subject to forfeiture. Such conditions may include, without limitation,
continued employment by the Grantee or service as a Director, as the case may
be, for a period of time specified in the Award Agreement or the attainment of
one or more Performance Goals within a time period specified in the Award
Agreement. A Restricted Stock Award may, if the Grantor in its sole discretion
decides, provide for an unconditioned grant.


Section 7.4    Restrictions and Forfeiture


        Except as otherwise provided in the Plan or the applicable Award
Agreement, the Restricted Stock shall be subject to the following restrictions
until the expiration or termination of the Restricted Period: (i) a Holder shall
not be entitled to delivery of a certificate evidencing the shares of Restricted
Stock until the end of the Restricted Period and the satisfaction of any and all
other conditions specified in the Award Agreement applicable to such Restricted
Stock and (ii) none of the Restricted Stock may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period, and
until the satisfaction of any and all other conditions specified in the Award
Agreement applicable to such Restricted Stock. Upon the forfeiture of any
Restricted Stock, such forfeited shares shall be transferred to the Company
without further acts by the Holder.


Section 7.5    Issuance of Stock and Stock Certificate(s)


        7.5.1    Issuance.    As soon as practicable after the Date of Grant of
a Restricted Stock Award, the Company shall cause to be issued in the name of
the Grantee (and held by the Company, if applicable, under Section 7.4) such
number of shares of Common Stock as constitutes the Restricted Stock awarded
under the Restricted Stock Award. Each such issuance shall be subject throughout
the Restricted Period to the terms, conditions and restrictions contained in the
Plan and/or the Award Agreement.

        7.5.2    Custody and Registration.    Any issuance of Restricted Stock
may be evidenced in such manner as the Grantor may deem appropriate, including,
without limitation, book-entry registration or

A-11

--------------------------------------------------------------------------------



issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of Restricted Stock, such certificate shall be
registered in the name of the Grantee and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.


Section 7.6    Shareholder Rights


        Following registration in the Grantee's name, during the Restricted
Period, the Grantee shall have the entire beneficial interest in, and all rights
and privileges of a shareholder as to, such shares of Common Stock covered by
the Restricted Stock Award, including, but not limited to, the right to vote
such shares and the right to receive dividends, subject to the restrictions and
forfeitures set forth herein. Any shares of Common Stock distributed as a
dividend or otherwise with respect to any shares of Restricted Stock as to which
the restrictions have not yet lapsed shall be subject to the same restrictions
as such Restricted Stock shares.


Section 7.7    Delivery of Shares


        Upon the expiration (without a forfeiture) or earlier termination of the
Restricted Period or at such earlier time as provided under the Plan, all shares
of Restricted Stock shall be released from all restrictions and forfeiture
provisions hereunder, any similar restrictions and forfeiture provisions under
the Award Agreement applicable to such shares and all other restrictions and
forfeiture provisions of the Plan or such Award Agreement. No payment will be
required from the Holder upon the delivery of any shares of Restricted Stock,
except that any amount necessary to satisfy applicable Federal, state or local
tax requirements shall be paid by the Holder in accordance with the requirements
of the Plan.


ARTICLE VIII
PHANTOM STOCK UNIT AWARDS


Section 8.1    Grants


        From time to time, the Committee may grant Phantom Stock Unit Awards to
such Reporting Persons who are Employees as the Committee may select in its sole
discretion. From time to time, the Committee or the Chairman may grant Phantom
Stock Unit Awards in such number as the Committee or the Chairman may determine
to such Nonreporting Persons as the Committee or the Chairman may select in its
or his, as the case May be, sole discretion who are Employees; provided,
however, each and all such grants shall be subject to any maximum aggregate
number of Awards in general and Phantom Stock Unit Awards in particular
established by the Committee for grants under the Plan for Nonreporting Persons
who are Employees as a group. From time to time, the Board or Committee may
grant Phantom Stock Unit Awards to such Directors as the Board or Committee may
select in its sole discretion. A Phantom Stock Unit represents the right to
receive, without payment to the Company, shares of Common Stock, an amount of
cash equal to the value of a share of Common Stock on a future date or any
combination thereof, as determined by the Grantor.


Section 8.2    Maximum Award to An Individual


        No individual shall be granted or receive in any calendar year a
combination of Phantom Stock Unit Awards representing more than 1,000,000 shares
of Common Stock.


Section 8.3    Vesting of Phantom Stock Unit Awards


        Phantom Stock Units shall become vested as determined by the Grantor,
from time to time, and as set forth in the applicable Award Agreement, unless
otherwise described in the Plan.

A-12

--------------------------------------------------------------------------------




Section 8.4    Cash Value of Phantom Stock Unit Payments


        The amount payable with respect to each vested Phantom Stock Unit
payable in cash shall be an amount determined by multiplying the number of
Phantom Stock Units by the Fair Market Value of one share of Common Stock as of
the vesting date.


Section 8.5    Time of Payment


        Amounts payable in connection with a Phantom Stock Unit shall be paid to
the Holder, as determined by the Grantor and as set forth in the applicable
Award Agreement or in accordance with such rules, regulations and procedures as
may be adopted by the Grantor but in no event later than two and one-half months
following the end of the calendar year in which a restriction lapses or a
vesting condition is met.


Section 8.6    Nature of Phantom Stock Units


        Phantom Stock Units shall be used solely as a device for the measurement
and determination of the amount to be paid on behalf of Grantees as provided in
the Plan. Phantom Stock Units shall not constitute or be treated as property or
as a trust fund of any kind. All amounts at any time attributable to the Phantom
Stock Units shall be and remain the sole property of the Company and all
Grantees' rights hereunder are limited to the rights to receive cash or shares
of Common Stock as provided in the Plan.


ARTICLE IX
OTHER AWARDS


Section 9.1    Grants


        From time to time, the Committee may grant Other Awards to such
Reporting Persons who are Employees as the Committee may select in its sole
discretion. From time to time, the Committee or the Chairman may grant Other
Awards to such Nonreporting Persons who are Employees as the Committee or the
Chairman may select in its or his, as the case may be, sole discretion;
provided, however, each and all such grants shall be subject to any maximum
aggregate amount of Awards in general and Other Awards in particular (if any)
established by the Committee for grants under the Plan for Nonreporting Persons
who are Employees as a group. From time to time, the Board or Committee may
grant Other Awards to such Directors as the Board or Committee may select in its
sole discretion. An Other Award may or may not be evidenced by an Award
Agreement.


Section 9.2    Maximum Award to An Individual


        9.2.1    Awards Denominated or Payable with Reference to Common
Stock.    No individual shall be granted or receive in any calendar year Other
Awards denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Common Stock (including, without
limitation, securities convertible into shares of Common Stock) representing
more than 1,000,000 shares of Common Stock.

        9.2.2    Awards Denominated or Payable with Reference to Cash.    No
individual shall be granted or receive in any calendar year Other Awards
denominated by or payable in cash representing more than $6,000,000.


Section 9.3    Description of Other Awards


        An Other Award may be a grant of a type of equity-based, equity-related,
or cash based Award not otherwise described by the terms of the Plan in such
amounts and subject to such terms and conditions as determined by the Grantor,
from time to time, under the Plan, including but not limited

A-13

--------------------------------------------------------------------------------



to being subject to Performance Goals. Such Awards may provide for the payment
of shares of Common Stock or cash or any combination thereof to a Grantee. The
value of a cash-based Other Award shall be determined by the Grantor.


ARTICLE X
TERMINATION OF EMPLOYMENT OR CESSATION OF BOARD SERVICE


Section 10.1    Stock Options and SARs


        If a Grantee who was an Employee or Director, as the case may be, when
the Grantee received the Options or SARs ceases to be an Employee or Director of
the Company and all Subsidiaries for any reason, then the Grantee's Options and
SARs that are exercisable as of the termination or cessation date shall be
cancelled and forfeited at the end of the 120th day after such date and all
Options and SARs that are not exercisable as of the termination or cessation
date shall be forfeited and cancelled as of such date except in cases of where
such termination of employment or cessation of service is a result of (i) the
Grantee's death or Disability, in which case the Grantee's Options or SARs that
are not then exercisable shall thereupon become exercisable and all Options and
SARs shall remain exercisable for the balance of their respective terms,
(ii) resignation (other than for Retirement) by the Employee or Director, in
which case the Grantee's Options or SARs that are exercisable as of such
termination or cessation date shall be cancelled and forfeited at the end of the
30th day after such date and (iii) termination for Cause by the Company, a
Subsidiary, or the Board, in which case all of the Grantee's Options and SARs,
whether or not then exercisable, shall be cancelled and forfeited as of such
termination date.


Section 10.2    Restricted Stock and Phantom Stock Units


        If a Grantee who was an Employee or Director, as the case may be, when
the Grantee received the Restricted Stock or Phantom Stock Units ceases to
(i) be employed by the Company and all Subsidiaries or (ii) serve as a Director,
then all of the Grantee's Restricted Stock and Phantom Stock Units that remain
subject to restriction or vesting at such time shall be cancelled and forfeited
except in cases of such Grantee's death or Disability, in which case any
remaining restriction or vesting shall thereupon lapse.


Section 10.3    Date of Termination of Employment


        Termination of employment of a Grantee for any of the reasons enumerated
in this Article X shall, for purposes of the Plan, be deemed to have occurred as
of the date which is recorded in the ordinary course in the Company's or a
Subsidiary's books and records in accordance with the then-prevailing procedures
and practices of the Company or the Subsidiary or, if earlier with respect to
Awards that are "deferred compensation" under Section 409A of the Code, when a
Grantee has a "separation from service" as defined in the regulations
promulgated under Section 409A of the Code.


Section 10.4    Specified Employee Restriction


        Notwithstanding anything in this Plan to the contrary, with respect to
any Award that constitutes "nonqualified deferred compensation" subject to
Section 409A of the Code, any payments (whether in cash, shares of Common Stock
or other property) to be made with respect to such Award upon the Holder's
termination of employment or service shall be delayed until the first day of the
seventh month following his "separation from service" as defined under
Section 409A of the Code, if the Holder is a "specified employee" within the
meaning of Section 409A of the Code (as determined in accordance with the
uniform policy adopted by the Committee with respect to all of the arrangements
subject to Section 409A of the Code maintained by the Company and its
Subsidiaries).

A-14

--------------------------------------------------------------------------------






Section 10.5    Immediate Forfeiture; Acceleration


        Except as otherwise provided in this Article X or in an Award Agreement
or as otherwise determined by the Grantor, once a Grantee's employment
terminates or Board service ceases, as the case may be, any Award that is not
then exercisable or vested or as to which any restrictions have not lapsed shall
be cancelled and forfeited to the Company; provided, however, that the Grantor
may, subject to the provisions of Sections 5.3 and 6.2, extend the periods
during which Awards may be exercised or provide for acceleration or continuation
of the exercise or vesting date or the lapse of restrictions of such Awards to
such extent and under such terms and conditions as such Grantor deems
appropriate.


Section 10.6    Terms of Award Agreement


        The terms of any Award Agreement may address any of the issues provided
for in this Article. In the event of a discrepancy between such terms and the
terms of this Article, the terms of the Award Agreement shall apply.


ARTICLE XI
CERTAIN TERMS APPLICABLE TO ALL AWARDS


Section 11.1    Withholding Taxes


        The Company and any Subsidiary shall be authorized to withhold from any
Award granted or any payment due or transfer made under any Award or under the
Plan the amount (in cash, shares of Common Stock, other securities, or other
Awards) of withholding taxes due in respect of an Award, its exercise, or any
payment or transfer under such Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or a Subsidiary to
satisfy statutory withholding obligations for the payment of such taxes.


Section 11.2    Adjustments to Reflect Capital Changes


        11.2.1    Recapitalization, etc.    In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, shares of Common Stock or other securities), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of Common Stock, other
securities of the Company, issuance of warrants or other rights to purchase
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event constitutes an equity restructuring transaction,
as that term is defined in Statement of Financial Accounting Standards No. 123
(revised), or otherwise affects the shares of Common Stock, then the Committee
shall adjust the following in a manner that is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan:

        11.2.1.1  the number and type of shares of Common Stock or other
securities which thereafter may be made the subject of Awards, including the
aggregate and individual limits specified in the Plan (other than the individual
limits set forth in Sections 5.1.3, 6.1.2, 7.2, 8.2 and 9.2.1, which shall not
be subject to adjustment unless such adjustment can be made in a manner that
satisfies the requirements of Section 162(m) of the Code);

        11.2.1.2  the number and type of shares of Common Stock or other
securities subject to outstanding Awards;

        11.2.1.3  the grant, purchase, SAR Base Amount or Option Price with
respect to any Award, or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; and

        11.2.1.4  other value determinations applicable to outstanding Awards.

A-15

--------------------------------------------------------------------------------



        11.2.2    Sale or Reorganization.    After any reorganization, merger or
consolidation whether or not the Company is the surviving corporation and unless
there is a provision in the sale or reorganization agreement to the contrary,
each Grantee shall, at no additional cost, be entitled upon any exercise of an
Option or receipt of other Award to receive (subject to any required action by
shareholders), in lieu of the number of shares of Common Stock receivable or
exercisable pursuant to such Award, the number and class of shares of stock or
other securities to which such Grantee would have been entitled pursuant to the
terms of the reorganization, merger or consolidation if, at the time of such
reorganization, merger or consolidation, such Grantee had been the holder of
record of a number of shares of stock equal to the number of shares receivable
or exercisable pursuant to such Award. Comparable rights shall accrue to each
Grantee in the event of successive reorganizations, mergers or consolidations of
the character described above.

        11.2.3    Options to Purchase Stock of Acquired Companies.    After any
reorganization, merger or consolidation in which the Company or a Subsidiary
shall be a surviving corporation, the Committee may grant substituted options
under the provisions of the Plan, pursuant to Section 424 of the Code, replacing
old options granted under a plan of another party to the reorganization, merger
or consolidation whose stock subject to the old options may no longer be issued
following such merger or consolidation. The foregoing adjustments and manner of
application of the foregoing provisions shall be determined by the Committee in
its sole discretion. Any such adjustments may provide for the elimination of any
fractional shares which might otherwise become subject to any Options.


Section 11.3    Failure to Comply with Terms and Conditions


        Notwithstanding any other provision of the Plan, any outstanding Awards,
including, without limit, any rights of payment or delivery or any other rights
of a Holder with respect to any Award shall, unless otherwise determined by the
Grantor, be immediately forfeited and cancelled if the Holder:

          (i)  breaches any term, restriction and/or condition of the Plan, any
Award Agreement or any employment, separation or other agreement between the
Holder and the Company or its Subsidiaries; or

         (ii)  while serving as a Director or an Employee, is employed by or
serves as a director of a competitor of the Company or its Subsidiaries, or
shall be engaged in any activity in competition with the Company or its
Subsidiaries; or

        (iii)  within one (1) year of the Grantee's termination of employment or
cessation of Board service with the Company and its Subsidiaries, solicits or
assists in soliciting, directly or in any manner, any person employed by the
Company or a Subsidiary to leave such employment or recruit, make an offer of
employment to, or hire any such person; or

        (iv)  divulges at any time any confidential information belonging to the
Company or any Subsidiary.

        The determination of the Grantor as to the occurrence of any of the
events specified in this Section 11.3 shall be conclusive and binding upon all
persons for all purposes.


Section 11.4    Regulatory Approvals and Listing


        The Company shall not be required to issue any certificate or
certificates for shares of Common Stock under the Plan prior to (i) obtaining
any approval from any governmental agency which the Company shall, in its
discretion, determine to be necessary or advisable, (ii) the admission of such
shares to listing on any national securities exchange on which the Company's
Common Stock may be listed, and (iii) the completion of any registration or
other qualification of such shares of Common Stock under any state or Federal
law or ruling or regulations of any governmental body which the Company shall,
in its discretion, determine to be necessary or advisable.

A-16

--------------------------------------------------------------------------------




Section 11.5    Restrictions Upon Resale of Stock


        If the shares of Common Stock that have been issued to a Holder pursuant
to the terms of the Plan are not registered under the Securities Act of 1933, as
amended ("Securities Act"), pursuant to an effective registration statement,
such Holder, if the Committee shall deem it advisable, may be required to
represent and agree in writing (i) that any such shares acquired by such Holder
pursuant to the Plan will not be sold except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from registration under the Securities Act and, (ii) that such Holder is
acquiring such shares for his own account and not with a view to the
distribution thereof.


Section 11.6    Reporting Person Limitation


        Notwithstanding any other provision of the Plan, to the extent required
to qualify for the exemption provided by Rule 16b-3 under the Act and any
successor provision, any Common Stock or other equity security offered under the
Plan to a Reporting Person may not be sold for at least six (6) months after the
earlier of acquisition of the security or the date of grant of the derivative
security, if any, pursuant to which the Common Stock or other equity security
was acquired.


ARTICLE XII
ADMINISTRATION OF THE PLAN


Section 12.1    Committee


        The Plan shall be administered by or under the direction of the
Committee.


Section 12.2    Committee Actions


        Except for matters required by the terms of the Plan to be decided by
the Board or the Chairman, the Committee shall have full power and authority to
interpret and construe the Plan, to prescribe, amend and rescind rules,
regulations, policies and practices, to impose such conditions and restrictions
on Awards as it deems appropriate and to make all other determinations necessary
or desirable in connection with the administration of, or the performance of its
responsibilities under, the Plan.


Section 12.3    Designation of Beneficiary


        Each Holder may file with the Company a written designation of one or
more persons as the Beneficiary who shall be entitled to receive the Award, if
any, payable under the Plan upon his death. A Holder may from time to time
revoke or change his Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Holder's death, and in no event shall it be
effective as of a date prior to such receipt. If no such Beneficiary designation
is in effect at the time of a Holder's death, or if no designated Beneficiary
survives the Holder or if such designation conflicts with law, the Holder's
estate shall be entitled to receive the Award, if any, payable under the Plan
upon his death. If the Committee is in doubt as to the right of any person to
receive such Award, the Company may retain such Award, without liability for any
interest thereon, until the Committee determines the rights thereto, or the
Company may pay such Award into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Company therefore.


Section 12.4    No Right to an Award or to Continued Employment


        No Grantee or other person shall have any claim or right to be granted
an Award under the Plan. Neither the action of the Company in establishing the
Plan, nor any provisions hereof, nor any action taken by the Company, any
Subsidiary, the Board, the Committee or the Chairman pursuant to such provisions
shall be construed as creating in any employee or class of employees any right
with respect

A-17

--------------------------------------------------------------------------------



to continuation of employment by the Company or any of its Subsidiaries, and
they shall not be deemed to interfere in any way with the Company's or any
Subsidiary's right to employ, discipline, discharge, terminate, lay off or
retire any Grantee, with or without cause, to discipline any employee, or to
otherwise affect the Company's or a Subsidiary's right to make employment
decisions with respect to any Grantee.


Section 12.5    Discretion of the Grantor


        Whenever the terms of the Plan provide for or permit a decision to be
made or an action to be taken by a Grantor, such decision may be made or such
action taken in the sole and absolute discretion of such Grantor and shall be
final, conclusive and binding on all persons for all purposes; provided,
however, that the Board may review any decision or action of the Grantor and it
may reverse or modify such Award, decision or act as it deems appropriate. The
Grantor's determinations under the Plan, including, without limitation the
determination of any person to receive awards and the amount of such awards,
need not be uniform.


Section 12.6    Indemnification and Exculpation


        12.6.1    Indemnification.    Each person who is or shall have been a
member of the Board or the Committee and each director, officer or employee of
the Company or any Subsidiary to whom any duty or power related to the
administration or interpretation of the Plan may be delegated (each, an
"Indemnified Person"), shall be indemnified and held harmless by the Company
against and from any and all loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him in connection with or resulting from
any claim, action, suit or proceeding to which he may be or become a party or in
which he may be or become involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid by him in
settlement thereof (with the Company's written approval) or paid by him in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment in favor of the Company based upon a finding of his bad faith; subject,
however, to the condition that upon the institution of any claim, action, suit
or proceeding against him, he shall in writing give the Company an opportunity,
at its own expense, to handle and defend the same before he undertakes to handle
and defend it on his own behalf. The foregoing right of indemnification shall
not be exclusive of, and shall be in addition to, any other right to which such
person may be entitled under the Company's charter or bylaws, as a matter of law
or otherwise, or any power that the Company may have to indemnify him or hold
him harmless.

        12.6.2    Exculpation.    No Indemnified Person shall be personally
liable by reason of any contract or other instrument executed by him or on his
behalf in his capacity as an Indemnified Person hereunder, nor for any mistake
of judgment made in good faith, unless otherwise provided by law. Each
Indemnified Person shall be fully justified in relying or acting upon in good
faith any information furnished in connection with the administration of the
Plan by any appropriate person or persons other than himself. In no event shall
any Indemnified Person be liable for any determination made or other action
taken or any omission to act in reliance upon such report or information, for
any action (including the furnishing of information) taken or any failure to
act, if in good faith.


Section 12.7    Unfunded Plan


        The Plan is intended to constitute an unfunded, long-term incentive
compensation plan for certain selected employees. No special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts. The Company may, but shall not be obligated to, acquire
shares of its Common Stock from time to time in anticipation of its obligations
under the Plan, but no Grantee shall have any right in or against any shares of
stock so acquired. All such stock shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate. No obligation or liability of the Company to any Grantee

A-18

--------------------------------------------------------------------------------



with respect to any right to receive a distribution or payment under the Plan
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company.


Section 12.8    Inalienability of Rights and Interests


        The rights and interests of a Holder under the Plan are personal to the
Holder and to any person or persons who may become entitled to distribution or
payments under the Plan by reason of death of the Holder, and the rights and
interests of the Holder or any such person (including, without limitation, any
Award distributable or payable under the Plan) shall not be subject in any
manner to alienation, sale, transfer, assignment, pledge, encumbrance or charge,
and any such attempted action shall be void and no such benefit or interest
shall be in any manner liable for or subject to debts, contracts, liabilities,
engagements or torts of any Holder, provided that transfers pursuant to a
qualified domestic relations order shall be allowable. If any Holder shall
attempt to alienate, sell, transfer, assign, pledge, encumber or charge any of
his rights or interests under the Plan, (including without limitation, any Award
payable under the Plan) then the Committee may hold or apply such benefit or any
part thereof to or for the benefit of such Holder in such manner and in such
proportions as the Committee may consider proper. Notwithstanding the foregoing,
the Holder, subject to the approval of the Company may elect to irrevocably
transfer some or all of an Award to a family member. For this purpose, a family
member shall refer to one or more of the Holder's spouse, children or
grandchildren, or to a trust established solely for the benefit of, or to a
partnership whose partners are, the Holder's spouse, children and grandchildren;
provided, however, that:

          (i)  the Award, once transferred, may not again be transferred except
by will or by the laws of descent and distribution;

         (ii)  the Award, once transferred, shall remain subject to the same
terms and conditions of the Award in effect before the transfer and the
transferee of the Award (the "Transferee") must comply with all other provisions
of the Award; and

        (iii)  the Holder receives no consideration for such transfer. No
transferred Award shall be exercisable following a transfer, as provided for
herein, unless the Committee receives written notice from the Holder in a form
and manner satisfactory to the Committee, in its sole discretion, to the effect
that a transfer of the Award has occurred and the notice identifies the Award
transferred, the identity of the Transferee and his relationship to the Holder.


Section 12.9    Awards Not Includable for Benefit Purposes


        Except as otherwise set forth in any applicable 401(k) plan, payments
received by a Grantee pursuant to the provisions of the Plan shall not be
included in the determination of benefits under any pension, group insurance or
other benefit plan applicable to the Grantee which are maintained by the Company
or any of its Subsidiaries, except as may be determined by the Committee.


Section 12.10    No Issuance of Fractional Shares


        The Company shall not be required to deliver any fractional share of
Common Stock but, as determined by the Committee, may pay a cash amount to the
Holder in lieu thereof, except as otherwise provided in the Plan, equal to the
Fair Market Value (determined as of an appropriate date determined by the
Committee) of such fractional share.


Section 12.11    Modification for International Grantees


        Notwithstanding any provision to the contrary, the Committee may
incorporate such provisions, or make such modifications or amendments in Award
Agreements of Grantees who reside or are employed outside of the United States
of America, or who are citizens of a country other than the United States of
America, as the Committee deems necessary or appropriate to accomplish the

A-19

--------------------------------------------------------------------------------



purposes of the Plan with respect to such Grantee in light of differences in
applicable law, tax policies or customs, and to ascertain compliance with all
applicable laws.


Section 12.12    Leaves of Absence


        The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the recipient of any Award. Without limiting the generality of
the foregoing, the Grantor shall be entitled to determine (a) whether or not any
such leave of absence shall constitute a termination of employment within the
meaning of the Plan and, (b) the impact, if any, of any such leave of absence on
awards under the Plan theretofore made to any recipient who takes such leave of
absence. Notwithstanding the foregoing, with respect to Awards that are
"deferred compensation" under Section 409A of the Code, any leave of absence
taken by the recipient shall constitute a termination of employment within the
meaning of the Plan when the recipient has a "separation from service" as
defined in the regulations promulgated under Section 409A of the Code.


Section 12.13    Communications


        12.13.1    Communications by the Grantor.    All notices, statements,
reports and other communications made, delivered or transmitted to a Holder or
other person under the Plan shall be deemed to have been duly given, made or
transmitted, when sent electronically to a Company or Subsidiary e-mail address,
when delivered to, or when mailed by first-class mail, postage prepaid and
addressed to, such Holder or other person at his address last appearing on the
records of the Company.

        12.13.2    Communications by the Directors, Employees, and
Others.    All elections, designations, requests, notices, instructions and
other communications made, delivered or transmitted by the Company, a
Subsidiary, Grantee, Beneficiary or other person to the Committee required or
permitted under the Plan shall be transmitted by any means authorized by the
Committee or shall be mailed by first-class mail or delivered to the Company's
principal office to the attention of the Company's Secretary or such other
location as may be specified by the Committee, and shall be deemed to have been
given and delivered only upon actual receipt thereof by the Committee at such
location.


Section 12.14    Parties in Interest


        The provisions of the Plan and the terms and conditions of any Award
shall, in accordance with their terms, be binding upon, and inure to the benefit
of, all successors of each Grantee, including, without limitation, such
Grantee's estate and the executors, administrators, or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such Grantee. The obligations of the Company under the Plan shall
be binding upon the Company and its successors and assigns.


Section 12.15    Severability


        Whenever possible, each provision in the Plan and every Award at any
time granted under the Plan shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Plan or
any Award at any time granted under the Plan shall be held to be prohibited by
or invalid under applicable law, then (a) such provision shall be deemed amended
to accomplish the objectives of the provision as originally written to the
fullest extent permitted by law, and (b) all other provisions of the Plan and
every other Award at any time granted under the Plan shall remain in full force
and effect.

A-20

--------------------------------------------------------------------------------




Section 12.16    Compliance with Laws


        The Plan and the grant of Awards shall be subject to all applicable
Federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required. It is intended that the Plan
be applied and administered in compliance with Rule 16b-3. If any provision of
the Plan would be in violation of Rule 16b-3 if applied as written, such
provision shall not have effect as written and shall be given effect so as to
comply with Rule 16b-3, as determined by the Committee. The Board is authorized
to amend the Plan and to make any such modifications to Award Agreements to
comply with Rule 16b-3, and to make any such other amendments or modifications
as it deems necessary or appropriate to better accomplish the purposes of the
Plan in light of any amendments made to Rule 16b-3.


Section 12.17    No Strict Construction


        No rule of strict construction shall be implied against the Company, the
Committee, the Chairman or any other person in the interpretation of any of the
terms of the Plan, any Award granted under the Plan or any rule or procedure
established by the Committee or the Board.


Section 12.18    Modification


        This document contains all of the provisions of the Plan and no
provisions may be waived, modified or otherwise altered except in a writing
adopted by the Board.


Section 12.19    Governing Law


        All questions pertaining to validity, construction and administration of
the Plan and the rights of all persons hereunder shall be determined with
reference to, and the provisions of the Plan shall be governed by and shall be
construed in conformity with, the internal laws of the Commonwealth of
Pennsylvania without regard to any of its conflict of laws principles.


ARTICLE XIII
CHANGE OF CONTROL


Section 13.1    Options and SARS


        In the event of a Change of Control, all Options and SARs outstanding on
the date of such Change of Control shall become immediately and fully
exercisable, provided that in the case of any outstanding Options or SARs
subject to a performance-based vesting schedule, performance shall be deemed to
have been achieved at the target level or, if greater, the actual level of
achievement as of the date of the Change of Control, annualized for the entire
performance period, if appropriate, and, in the case of SARs, if payable in
cash, shall be paid within thirty (30) days after a Change of Control to all
Grantees who have been granted such Award. In all other respects not
inconsistent with such acceleration, the Options and SARs shall continue to be
governed by the terms of their Award Agreements and the Plan.


Section 13.2    Restricted Stock Awards and Phantom Stock Unit Awards


        In the event of a Change of Control, all restrictions with respect to
Restricted Stock Awards and Phantom Stock Unit Awards shall immediately lapse,
provided that in the case of any outstanding Restricted Stock Awards or Phantom
Stock Unit Awards with restrictions subject to the achievement of certain
performance-based goals, performance shall be deemed to have been achieved at
the target level or, if greater, the actual level of achievement as of the date
of the Change of Control, annualized for the entire performance period, if
appropriate, and, if payable in cash, shall be paid within thirty (30) days
after a Change of Control to all Grantees who have been granted such Award.

A-21

--------------------------------------------------------------------------------




ARTICLE XIV
AMENDMENT AND TERMINATION


Section 14.1    Amendment; No Repricing


        The Board with respect to the Plan, and the Grantor with respect to any
Award Agreement, reserve the right at any time or times to modify, alter or
amend, in whole or in part, any or all of the provisions of the Plan or any
Award Agreement to any extent and in any manner that it or he, as the case may
be, may deem advisable, and no consent or approval by the shareholders of the
Company, by any Grantee or Beneficiary, or by any other person, committee or
entity of any kind shall be required to make any modification, alteration or
amendment; provided, however, that the Board shall not, without the requisite
affirmative approval of the shareholders of the Company, make any modification,
alteration or amendment that requires shareholders' approval under any
applicable law, the Code or stock exchange requirements. No modification,
alteration or amendment of the Plan or any Award Agreement may, without the
consent of the Grantee (or the Grantee's Beneficiaries in case of the Grantee's
death) to whom any Award shall theretofore have been granted under the Plan,
adversely affect any right of such Grantee under such Award, except in
accordance with the provisions of the Plan and/or any Award Agreement applicable
to any such Award. Subject to the provisions of this Section 14.1, any
modification, alteration or amendment of any provisions of the Plan may be made
retroactively. Except as otherwise provided in Section 11.2 hereof, neither the
Committee nor the Board shall reduce the SAR Base Amount or Option Price, as
applicable, of Stock Options or SARS previously awarded to any Grantee, whether
through amendment, cancellation or replacement grant, or any other means,
without the requisite prior affirmative approval of the shareholders of the
Company.


Section 14.2    Suspension or Termination


        The Board reserves the right at any time to suspend or terminate, in
whole or in part, any or all of the provisions of the Plan for any reason and
without the consent of or approval by the shareholders of the Company, any
Holder or any other person, committee or entity of any kind; provided, however,
that no such suspension or termination shall adversely affect any right or
obligation with respect to any Award theretofore made except as herein otherwise
provided.


ARTICLE XV
SECTION 409A


        It is the intention of the Company that no Award shall constitute a
"nonqualified deferred compensation plan" subject to Section 409A of the Code,
unless and to the extent that the Grantor specifically determines otherwise as
provided in the immediately following sentence, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly. The terms and
conditions governing any Awards that the Grantor determines will be subject to
Section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or shares pursuant thereto and any rules regarding
treatment of such Awards in the event of a Change of Control, shall be set forth
in the applicable Award Agreement, and shall comply in all respects with
Section 409A of the Code.


ARTICLE XVI
EFFECTIVE DATE AND TERM OF THE PLAN


        The Plan shall become effective on the Effective Date if it is approved
by the shareholders of the Company. No Award shall be granted under the Plan
after the date specified in Section 4.1.4. The Plan will continue in effect for
existing Awards as long as any such Awards are outstanding.

A-22

--------------------------------------------------------------------------------


